—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 27, 1998, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant pleaded guilty to the lesser crime of sexual abuse in the first degree in satisfaction of a superior court information charging him with aggravated sexual abuse in the second degree and was sentenced to six months in jail and five years’ *803probation. The charge stemmed from defendant’s molestation of a two-year-old infant who was placed in his care. On appeal, defense counsel has asserted that no nonfrivolous appealable issues exist and seeks to be relieved of her assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant entered a voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Mercure, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.